
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 839
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 30, 2011
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To amend the Emergency Economic
		  Stabilization Act of 2008 to terminate the authority of the Secretary of the
		  Treasury to provide new assistance under the Home Affordable Modification
		  Program, while preserving assistance to homeowners who were already extended an
		  offer to participate in the Program, either on a trial or permanent
		  basis.
	
	
		1.Short titleThis Act may be cited as the
			 The HAMP Termination Act of
			 2011.
		2.Congressional
			 findingsThe Congress finds
			 the following:
			(1)According to the Department of the
			 Treasury—
				(A)the Home
			 Affordable Modification Program (HAMP) is designed to help as many as 3
			 to 4 million financially struggling homeowners avoid foreclosure by modifying
			 loans to a level that is affordable for borrowers now and sustainable over the
			 long term; and
				(B)as of February 2011, only 607,600 active
			 permanent mortgage modifications were made under HAMP.
				(2)Many homeowners
			 whose HAMP modifications were canceled suffered because they made futile
			 payments and some of those homeowners were even forced into foreclosure.
			(3)The Special
			 Inspector General for TARP reported that HAMP benefits only a small
			 portion of distressed homeowners, offers others little more than false hope,
			 and in certain cases causes more harm than good.
			(4)Approximately $30
			 billion was obligated by the Department of the Treasury to HAMP, however,
			 approximately only $840 million has been disbursed.
			(5)Terminating HAMP
			 would save American taxpayers approximately $1.4 billion, according to the
			 Congressional Budget Office.
			3.Termination of
			 authoritySection 120 of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5230) is amended by
			 adding at the end the following new subsection:
			
				(c)Termination of
				authority To provide new assistance under the Home Affordable Modification
				Program
					(1)In
				generalExcept as provided under paragraph (2), after the date of
				the enactment of this subsection the Secretary may not provide any assistance
				under the Home Affordable Modification Program under the Making Home Affordable
				initiative of the Secretary, authorized under this Act, on behalf of any
				homeowner.
					(2)Protection of
				existing obligations on behalf of homeowners already extended an offer to
				participate in the ProgramParagraph (1) shall not apply with respect
				to assistance provided on behalf of a homeowner who, before the date of the
				enactment of this subsection, was extended an offer to participate in the Home
				Affordable Modification Program on a trial or permanent basis.
					(3)Deficit
				reduction
						(A)Use of
				unobligated fundsNotwithstanding any other provision of this
				title, the amounts described in subparagraph (B) shall not be available after
				the date of the enactment of this subsection for obligation or expenditure
				under the Home Affordable Modification Program of the Secretary, but should be
				covered into the General Fund of the Treasury and should be used only for
				reducing the budget deficit of the Federal Government.
						(B)Identification
				of unobligated fundsThe amounts described in this subparagraph
				are any amounts made available under title I of the Emergency Economic
				Stabilization Act of 2008 that—
							(i)have been
				allocated for use, but not yet obligated as of the date of the enactment of
				this subsection, under the Home Affordable Modification Program of the
				Secretary; and
							(ii)are not necessary
				for providing assistance under such Program on behalf of homeowners who,
				pursuant to paragraph (2), may be provided assistance after the date of the
				enactment of this subsection.
							(4)Study of use of
				program by members of the Armed Forces, veterans, and Gold Star
				recipients
						(A)StudyThe Secretary shall conduct a study to
				determine the extent of usage of the Home Affordable Modification Program by,
				and the impact of such Program on, covered homeowners.
						(B)ReportNot later than the expiration of the 90-day
				period beginning on the date of the enactment of this subsection, the Secretary
				shall submit to the Congress a report setting forth the results of the study
				under subparagraph (A) and identifying best practices, derived from studying
				the Home Affordable Modification Program, that could be applied to existing
				mortgage assistance programs available to covered homeowners.
						(C)Covered
				homeownerFor purposes of this subsection, the term
				covered homeowner means a homeowner who is—
							(i)a
				member of the Armed Forces of the United States on active duty or the spouse or
				parent of such a member;
							(ii)a veteran, as such term is defined in
				section 101 of title 38, United States Code; or
							(iii)eligible to
				receive a Gold Star lapel pin under section 1126 of title 10, United States
				Code, as a widow, parent, or next of kin of a member of the Armed Forces person
				who died in a manner described in subsection (a) of such section.
							(5)Publication of
				Member Availability for AssistanceNot later than 5 days after the date of the
				enactment of this subsection, the Secretary of the Treasury shall publish to
				its Website on the World Wide Web in a prominent location, large point font,
				and boldface type the following statement: The Home Affordable
				Modification Program (HAMP) has been terminated. If you are having trouble
				paying your mortgage and need help contacting your lender or servicer for
				purposes of negotiating or acquiring a loan modification, please contact your
				Member of Congress to assist you in contacting your lender or servicer for the
				purpose of negotiating or acquiring a loan modification..
					(6)Notification to
				HAMP Applicants Required
						(A)In
				generalNot later than 30 days after the date of the enactment of
				this subsection, the Secretary of the Treasury shall inform each individual who
				applied for the Home Affordable Modification Program and will not be considered
				for a modification under such Program due to termination of such Program under
				this subsection—
							(i)that such Program
				has been terminated;
							(ii)that loan
				modifications under such Program are no longer available;
							(iii)of the name and
				contact information of such individual’s Member of Congress; and
							(iv)that the individual should contact his or
				her Member of Congress to assist the individual in contacting the individual’s
				lender or servicer for the purpose of negotiating or acquiring a loan
				modification.
							.
		4.Sense of
			 CongressThe Congress
			 encourages banks to work with homeowners to provide loan modifications to those
			 that are eligible. The Congress also encourages banks to work and assist
			 homeowners and prospective homeowners with foreclosure prevention programs and
			 information on loan modifications.
		
	
		
			Passed the House of
			 Representatives March 29, 2011.
			Karen L. Haas,
			Clerk.
		
	
